Case 1:18-cv-11526-ALC-KNF Document 14 Filed 05/31/19 UsAe Sang 1

DOCUMENT ELECTRONICALLY
FILED
DOC#:

DATE FILED: _5[3\ [2014

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
JACK SO,
Plaintiff,
: 18-CV-11526 (ALC)
-against-
ZIV SIDI, NATALIA VIRYCH, and ORDER
ZOUND PRO LLC,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made

within thirty (30) days.

SO ORDERED.

Dated: May 31, 2019

New York, New York

ON. ANDREW L. CARTER, JR.
United States District Judge

 

 
